Citation Nr: 1423865	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-40 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disability, including actinic keratosis, psoriasis, and herpes zoster, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2013 decision, the Board adjudicated the issue listed on the title page of the instant document.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2014, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties) and remanded the case to the Board for action consistent with the terms of the JMR.  

The Parties agreed that the Board must make adequate efforts to obtain an Agent Orange Screening that the Veteran identified in a December 2008 VA Form 21-4142.  The Parties also noted that VA had obtained the Veteran's Durham VA Medical Center (VAMC) records dated July 26, 1999 to June 1, 2009.  The Parties stated that records indicate that such screening was likely performed prior to July 1999 because there is a reference to a clinical history of Agent Orange with a reported examination date of April 17, 1995.  

The Parties also remarked that a July 26, 1999 treatment notes states that the Veteran was seen one year earlier.  

Consistent with the Court's Order, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:


1.  Obtain records of treatment of the Veteran by VA for the period prior to July 26, 1999; specifically, obtain records of an Agent Orange Screening, of an unspecified date, and records of an examination of April 17, 1995.  Associate the records with the claims file.  If the records are not obtained, obtain negative responses and associate such responses with the claims file.  

This case has been returned to the Board by the Veterans Court:  Efforts to obtain such records must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.

2.  Then, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



